 1

 2

 3                               UNITED STATES DISTRICT COURT
 4                                         DISTRICT OF NEVADA
 5                                                  ***
 6    DANA ANDREW, as Legal Guardian of                    Case No. 2:12-cv-978-APG-BNW
      RYAN T. PRETNER, and RYAN T.
 7    PRETNER, individually,
                                                           ORDER
 8                           Plaintiffs,
 9          v.
10    CENTURY SURETY COMPANY, et al.,
11                           Defendants.
12

13

14          Presently before the court is Plaintiff’s Counsel’s Motion to Withdraw as Attorney (ECF

15   No. 293), Defendant’s response (ECF No. 296), and Plaintiff’s reply (ECF No. 298), filed on July

16   29, 2019, August 12, 2019, and August 19, 2019, respectively. Plaintiff also filed an Errata to its

17   Motion to Withdraw as Attorney (ECF No. 295) on July 31, 2019. Plaintiff’s counsel’s motion is

18   granted for the reasons discussed below.

19                                           BACKGROUND

20          Plaintiff is currently represented by the law firm formerly known as Eglet Prince (now

21   doing business as Eglet Adams). (ECF No. 293 at 2.) Plaintiff seeks to have this law firm

22   withdraw as Plaintiff’s counsel. (Id.; ECF No. 295-1.) Plaintiff further seeks to have Mr. Prince,

23   who previously represented Plaintiff while at Eglet Prince, remain on as a lead counsel at his new

24   firm, Prince Law Group. (ECF No. 293 at 2; ECF No. 295-1.)

25          Defendant does not oppose the law firm Eglet Prince (now doing business as Eglet

26   Adams) withdrawing as Plaintiff’s counsel. (ECF No. 296 at 2.) However, Defendant does oppose

27   Mr. Prince remaining on as lead counsel. (Id.) Defendant argues that Mr. Prince will be a

28   necessary witness at trial, and therefore, under Nevada Rule of Professional Conduct 3.7(a)
 1   (Lawyer as Witness), Mr. Prince cannot (1) take or defend further depositions or (2) appear as

 2   trial counsel. (Id.) Defendant requests that Eglet Adams only be allowed to withdraw on the

 3   condition that Mr. Prince identify counsel for Plaintiff other than himself within 30 days of Eglet

 4   Adams’ withdrawal. (Id.)

 5                                              DISCUSSION

 6          Attorney withdrawals are governed by Local Rule IA 11-6. This rule provides that an

 7   attorney may not withdraw except by leave of court after notice has been served on the affected

 8   client and opposing counsel. LR IA 11-6 also provides that withdrawal will not be allowed,

 9   except for good cause shown, if it would result in a delay of discovery, trial, or a hearing.

10          Eglet Adams satisfied the requirements of LR IA 11-6. It gave notice to the affected

11   client. (See ECF No. 295-1 (affidavit explaining that the client requested that her case be

12   transferred to Mr. Prince at his new law firm).) Eglet Adams also gave notice to opposing counsel

13   by virtue of filing its motion to withdraw and serving it on opposing counsel. (See ECF No. 293.)

14   Finally, neither party argues that Eglet Adams’ withdrawal would cause delay, and it does not

15   appear to the court that it would. Discovery is closed, and no trial date is set. Accordingly, under

16   LR IA 11-6, Eglet Adams met its burden to withdraw as counsel.

17          The question remains, however, whether Mr. Prince should be ordered to identify different

18   counsel for further depositions and trial given Defendant’s argument that Mr. Prince will be a

19   necessary witness at trial.

20          Rule 3.7(a) of the Nevada Rules of Professional Conduct provides, “[a] lawyer shall not

21   act as advocate at a trial in which the lawyer is likely to be a necessary witness unless: (1) The

22   testimony relates to an uncontested issue; (2) The testimony relates to the nature and value of

23   legal services rendered in the case; or (3) Disqualification of the lawyer would work substantial

24   hardship on the client.”

25          Rule 3.7(a) applies specifically to attorneys acting as counsel at trial and is intended to

26   prevent jurors from being confused by an attorney acting in some respects as a witness and in

27   other respects as an advocate. Ahern Rentals, Inc. v. Lexington Ins. Co., 2011 WL 13302279, at

28   *2 (D. Nev. Mar. 3, 2011); Pasina v. California Cas. Indem. Exch., 2010 WL 11579016, at *3 (D.


                                                  Page 2 of 4
 1   Nev. Feb. 12, 2010). Accordingly, pretrial disqualification is generally not necessary. Ahern

 2   Rentals, 2011 WL 13302279, at *2; Pasina, 2010 WL 11579016, at *3 (“absent demonstrated

 3   compelling circumstances[,] pretrial disqualification is generally not necessary”). However, a

 4   lawyer may be required to limit his role prior to trial if such “pretrial participation will create

 5   confusion and prejudice to a jury.” Ahern Rentals, 2011 WL 13302279, at *2. Factors to consider

 6   when determining whether pretrial disqualification is necessary include whether the case is likely

 7   to go to trial, whether the evidence is available from a source other than the lawyer, whether the

 8   client prefers to have the attorney as an advocate rather than a witness, whether either party is

 9   likely to be prejudiced by allowing the lawyer to participate in depositions, and whether there is

10   any indication that the lawyer’s pretrial activity might reveal her dual role at trial. Id. at *3.

11           The court also notes that disqualification motions are to be “subjected to ‘particularly

12   strict judicial scrutiny’” because of the potential for abuse. Optyl Eyewear Fashion Int’l Corp. v.

13   Style Companies, Ltd., 760 F.2d 1045, 1050 (9th Cir. 1985).

14           Here, Defendant’s request that Mr. Prince identify counsel other than himself for further

15   depositions and trial is premature. As Plaintiff notes, discovery closed (meaning there are no

16   pending depositions) and no trial date is set. (ECF No. 298 at 4; ECF No. 296 at 13.)

17   Additionally, a mediation is scheduled for October 2, 2019, meaning this case may settle and

18   never go to trial. (ECF No. 290 at 1.) Accordingly, the court cannot engage in a meaningful

19   analysis of the factors listed above. Should the parties not settle the case during mediation, the

20   Defendant may renew its request through a proper motion and provide a detailed analysis of the

21   factors listed above.

22           IT IS THEREFORE ORDERED that Counsel’s Motion to Withdraw as Attorney (ECF

23   No. 293) is GRANTED.

24           IT IS FURTHER ORDERED that Defendant’s request that Mr. Prince identify counsel

25   other than himself to represent Plaintiff is DENIED without prejudice.

26
27

28


                                                   Page 3 of 4
 1   DATED: September 4, 2019

 2

 3

 4

 5                                      BRENDA WEKSLER

 6                                      UNITED STATES MAGISTRATE JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28


                                Page 4 of 4
